UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                        _________________

                                           No. 97-31140
                                         Summary Calendar
                                        _________________


               GHULAM MOHAMMED NASIM,


                                               Petitioner-Appellant,

               versus


               DORIS MEISNER; NANCY L. HOOKS; JANET RENO; LYNNE
               UNDERDOWN; R. D. MILES, Warden,


                                               Respondents-Appellees.



                            Appeal from the United States District Court
                               for the Western District of Louisiana
                                          (96-CV-2330)


                                             June 9, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*
       Ghulam Mohammed Nasim appeals the dismissal of his application for a writ of habeas corpus

in the district court, invoking 28 U.S.C. § 2241, and challenging the constitutionality of his detention

by the Immigration and Naturalization Service (“INS”) pending deportation.

       IT IS ORDERED that Nasim’s motion to file an amended and consolidated brief is

GRANTED insofar as it requests that the brief, which he attempted to file on May 15, 1997, shall be

considered as part of his original brief, which was filed on May 7, 1997. The motion is DENIED as



   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
it pertains to the attempted filings on May 20, 1997, and May 25, 1997.

       IT IS FURTHER ORDERED that all other outstanding motions are DENIED.

       Nasim contends that the deportation proceedings violate his constitutional right to substantive

due process because he is a naturalized citizen. Based upon a careful review of the briefs and the

record, we hold that the district court’s conclusion that Nasim is not a naturalized citizen is not

clearly erroneous. Accordingly, Nasim’s substantive due process claim has no basis in fact. The

other issues raised by Nasim are without merit.

       This appeal is frivolous. Accordingly,

       IT IS FURTHER ORDERED that this appeal is DISMISSED. See 5th Cir. R. 42.2; Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).




                                                  -2-